Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Per phone interview between the examiner and applicant's attorney conducted on 03/01/2022, both the examiner and the attorney have agreed that by amending the claims as shown below, the claimed subject matters would overcome the prior art rejection and be in condition for allowance. 

Examiner’s Amendment
Amendments to the Claims: 
Claim 14 line 12-13, change -- “wherein the second RF spectrum band comprises a RF spectrum band above 6 GHz” --- to --- “wherein the second RF spectrum band comprises a RF spectrum band below 6 GHz”.

Claim 19 line 8-9, change -- “wherein the second RF spectrum band comprises a RF spectrum band above 6 GHz” --- to --- “wherein the second RF spectrum band comprises a RF spectrum band below 6 GHz”.


Claim 20 line 8-9, change -- “wherein the second RF spectrum band comprises a RF spectrum band above 6 GHz” --- to --- “wherein the second RF spectrum band comprises a RF spectrum band below 6 GHz”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claims 14, 19, and 20), it discloses a method for wireless communication at a base station, comprising: transmitting, to a user equipment (UE), a pre-grant message indicating that a downlink transmission is available for transmission to the UE on a first radio frequency (RF) spectrum band, wherein the first RF spectrum band comprises a RF spectrum band above 6 GHz; receiving, from the UE, a response to the pre-grant message on a second RF spectrum band, wherein the second RF spectrum band comprises a RF spectrum band below 6 GHz; and transmitting, based at least in part on receiving the response to the pre-grant message, the downlink transmission to the UE using one or more of a set of transmit beams on the first RF spectrum band.
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of such claims 14, 19, and 20 hence, these claimed features of claims 14, 19, and 20 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465